Exhibit 10.1

LOGO [g88248ex10_1pg01.jpg]

Loan Agreement

 

 

This Loan Agreement (“Agreement”) dated as of April 6, 2009 is between Bank of
America, N. A. (the “Bank”) and KVH Industries, Inc., a Delaware corporation
(the “Borrower”).

1. THE LOAN

1.1 Loan Amount and Purpose. Subject to the terms and conditions set forth in
this Agreement, the Bank agrees to advance up to FOUR MILLION DOLLARS
($4,000,000) (the “Loan”) which Loan shall be secured by a mortgage on the real
property located at 50 Enterprise Center, Middletown, Rhode Island (the
“Property”).

1.2 The Term. The term of the Loan shall be from the date hereof until
April 6, 2019 (the “Term”), with all unpaid principal and accrued interest
payable in full on April 6, 2019 (the “Maturity Date”) as set forth in
Section 1.4 below.

1.3 Interest Rate and Payments During the Term. The following terms will apply
to the Loan during the Term:

 

(a) During the Term, the interest rate will be a rate per year equal to the BBA
LIBOR Rate (Adjusted Periodically) plus 2.25 percentage point(s).

 

(b) The interest rate will be adjusted on the first day following the end of
each Interest Period, as defined below (the “Adjustment Date”), and remain fixed
until the next Adjustment Date. If the Adjustment Date in any particular month
would otherwise fall on a day that is not a banking day then, at the Bank’s
option, the Adjustment Date for that particular month will be the first banking
day immediately following thereafter. Whenever the Borrower desires to change
the duration of the Interest Period upon an Adjustment Date, a representative of
the Borrower, certified in writing as authorized to request Loans hereunder,
shall notify the Bank (which notice, when made shall be irrevocable) by telecopy
or telephone received no later than 11:00 a.m. (Eastern Standard time) two
Business Days before the relevant Adjustment Date. Such notice shall specify the
duration of the Interest Period (subject to the provisions of the definition of
Interest Period and other applicable provisions of this agreement) to be
applicable as an after such Adjustment Date-. Each such notification shall be
immediately followed by a written confirmation thereof, in form and substance
satisfactory to the Bank, provided that if such written confirmation differs in
any material respect from the action taken by the Bank, the records of the Bank
shall control absent manifest error.

 

(c) The BBA LIBOR Rate (Adjusted Periodically) is a rate of interest equal to
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by the Bank from time to time) as
determined for each Adjustment Date at approximately 11:00 a.m. London time two
(2) London Banking Days prior to the Adjustment Date, for U.S. Dollar deposits
(for delivery on the first day of such interest period) with a term of one
month, two months, three months or six months, as elected from time to time by
the Borrower pursuant to Section 1.3(b), as adjusted from time to time in the
Bank’s sole discretion for reserve requirements, deposit insurance assessment
rates and other regulatory costs. If such rate is not available at such time for
any reason, then the rate for that interest period will be determined by such
alternate method as reasonably selected by the Bank. A “London Banking Day” is a
day on which banks in London are open for business and dealing in offshore
dollars.

 

(d) It is anticipated that the Borrower will enter into an interest rate
protection agreement in connection with the Loan.



--------------------------------------------------------------------------------

1.4 Payments.

 

(a) During the Term, the Borrower will pay interest on the first banking day of
May, 2009 and then on the same day of each month thereafter until payment in
full of the principal balance of the Loan.

 

(b) The Borrower will repay principal in equal installments beginning on the
first banking day of May, 2009 and on the same day of each month thereafter,
until the Maturity Date. Each principal installment shall be in an amount set
forth on the amortization schedule attached as Exhibit A hereto. On the Maturity
Date, the Borrower will repay the remaining principal balance plus any interest
then due.

1.5 Prepayments. The Borrower may prepay the Loan in full or in part at any time
during the Term. The prepayment will be applied to the most remote payment of
principal due under this Agreement. Each prepayment, whether voluntary, by
reason of acceleration or otherwise, will be accompanied by the amount of
accrued interest on the amount prepaid, and a prepayment fee. For purposes of
this paragraph, “prepayment” means a payment of an amount on a date other than
an Adjustment Date. The prepayment fee will be in an amount sufficient to
compensate the Bank for any loss, cost or expense incurred by it as a result of
the prepayment, including any loss of anticipated profits and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain the amount prepaid or from fees payable to terminate the deposits from
which such funds were obtained. The Borrower will also pay any customary
administrative fees charged by the Bank in connection with the foregoing. For
purposes of this paragraph, the Bank will be deemed to have funded each prepaid
amount by a matching deposit or other borrowing in the applicable interbank
market, whether or not the amount was in fact so funded.

2. FEES AND EXPENSES

2.1 Fees.

 

(a) Waiver Fee. If the Bank, at its discretion, agrees to waive or amend any
terms of this Agreement, the Borrower will, at the Bank’s option, pay the Bank a
reasonable fee for each waiver or amendment in an amount advised by the Bank at
the time the Borrower requests the waiver or amendment. Nothing in this
paragraph shall imply that the Bank is obligated to agree to any waiver or
amendment requested by the Borrower. The Bank may impose additional requirements
as a condition to any waiver or amendment.

 

(b) Late Fee. To the extent permitted by law, the Borrower agrees to pay a late
fee in an amount not to exceed four percent (4%) of any payment that is more
than fifteen (15) days late. The imposition and payment of a late fee shall not
constitute a waiver of the Bank’s rights with respect to the default.

 

(c) Closing Fee. The Borrower shall pay to the Bank for its account a closing
fee of $10,000, which fee shall be fully earned when paid and shall be
non-refundable for any reason whatsoever

2.2 Expenses.

 

(a) The Borrower agrees to reimburse the Bank for any expenses it incurs in the
preparation of this Agreement and any agreement or instrument required by this
Agreement. Expenses include, but are not limited to, reasonable attorneys’ fees,
including any allocated costs of the Bank’s in-house counsel to the extent
permitted by applicable law. Notwithstanding the foregoing, the Borrower shall
not be required to reimburse the Bank for attorneys fees incurred in connection
with the preparation and negotiation of this Agreement in excess of six thousand
dollars.

 

(b) The Borrower also agrees to pay all costs and expenses incurred by the Bank
in connection with the making, disbursement and administration of the Loan. Such
costs and expenses include, but are not limited to, charges for title insurance,
recording and escrow charges, fees for appraisal, and any other reasonable fees
and costs for services, regardless of whether such services are furnished by the
Bank’s employees or by independent contractors.

 

-2-



--------------------------------------------------------------------------------

(c) The Borrower acknowledges that the Loan fee does not include amounts payable
by the Borrower under this paragraph. All such sums incurred by the Bank and not
immediately reimbursed by the Borrower will be considered an additional loan to
the Borrower bearing interest at the default rate provided in this Agreement and
secured by the Real Estate Security Instrument described below.

3. COLLATERAL

3.1 Real Property. All obligations of the Borrower under this Agreement will be
secured by a mortgage (the “Real Estate Security Instrument”) executed by
Borrower covering the property located at 50 Enterprise Center, Middletown, RI
02842 (the “Property”), which Real Estate Security Instrument shall also include
an assignment of all rents owing to the Borrower under any leases of all, or any
portion of, the Property.

3.2 Personal Property. Certain personal property used in connection with the
Property now owned or owned in the future by the Borrower will secure the
Borrower’s obligations to the Bank under this Agreement to the extent set forth
in the Real Estate Security Instrument.

4. DISBURSEMENT PROCEDURES

Disbursements will be made to the Borrower’s checking account, as designated in
writing by the Borrower, or by such other means requested by the Borrower and
acceptable to the Bank. The Bank may use Loan funds to pay any fees owing to the
Bank, interest on the Loan, legal fees and expenses of Bank’s attorneys which
are payable by the Borrower, and such other sums as may be owing by the Borrower
to the Bank with respect to the Loan.

5. PAYMENTS

5.1 Disbursements and Payments.

 

(a) Unless otherwise authorized by the Bank, each payment by the Borrower will
be made in U.S. Dollars and immediately available funds by debit to deposit
account #009427767316 maintained by the Borrower with the Bank (the “Borrower
Funds Account”). For payments not made by direct debit, payments will be made by
mail to the address shown on the Borrower’s statement or at one of the Bank’s
banking centers in the United States, or by such other method as may be
permitted by the Bank.

 

(b) The Bank may honor instructions for advances or repayments given by any one
of the individuals authorized to sign loan agreements on behalf of the Borrower,
or any other individual designated by any one of such authorized signers.

 

(c) For any payment under this Agreement made by debit to a deposit account, the
Borrower will maintain sufficient immediately available funds in the deposit
account to cover each debit. If there are insufficient immediately available
funds in the deposit account on the date the Bank enters any such debit
authorized by this Agreement, the Bank may reverse the debit.

 

(d) Each disbursement by the Bank and each payment by the Borrower will be
evidenced by records kept by the Bank. In addition, the Bank may, at its
discretion, require the Borrower to sign one or more promissory notes.

5.2 Banking Day. Unless otherwise provided in this Agreement, a banking day is a
day other than a Saturday, Sunday or other day on which commercial banks are
authorized to close, or are in fact closed, in Providence, Rhode Island and, if
such day relates to amounts bearing interest at an offshore rate (if any), means
any such day on which dealings in dollar deposits are conducted among banks in
the offshore dollar interbank market. All payments and disbursements which would
be due on a day which is not a banking day will be due on the next banking day.
All payments received on a day which is not a banking day will be applied to the
credit on the next banking day.

 

-3-



--------------------------------------------------------------------------------

5.3 Interest Calculation. Except as otherwise stated in this Agreement, all
interest and fees, if any, will be computed on the basis of a 360-day year and
the actual number of days elapsed. Installments of principal which are not paid
when due under this Agreement shall continue to bear interest until paid.

5.4 Default Rate. Upon the occurrence of any default or after maturity or after
judgment has been rendered on any obligation under this Agreement, all amounts
outstanding under this Agreement, including any interest, fees, or costs which
are not paid when due, will at the option of the Bank bear interest at a rate
which is 5.0 percentage point(s) higher than the rate of interest otherwise
provided under this Agreement. This may result in compounding of interest. This
will not constitute a waiver of any default.

6. CONDITIONS TO CLOSING

The Bank will have no obligation to make the Loan until all applicable
conditions listed in this Section are satisfied. These conditions are for the
Bank’s sole benefit. The Bank, in its sole discretion, may, therefore, from time
to time, waive one or more of these conditions without affecting its right to
fully enforce such condition or conditions with respect to any subsequent
request for a disbursement. To be effective, each waiver by the Bank must be
expressly made by the Bank in writing.

The closing (unless otherwise indicated) is subject to the following conditions:

 

(a) Loan Documents. Receipt by the Bank of the following documents and other
items, executed and acknowledged as appropriate, all in form and substance
satisfactory to the Bank:

 

  (i) this Agreement;

 

  (ii) the Real Estate Security Instrument;

 

  (iii) an ALTA lender’s title insurance policy from a title company acceptable
to the Bank, for at least Four Million Dollars ($4,000,000), insuring the Bank’s
interest in the Property, with only such exceptions as may be approved by the
Bank and together with such endorsements as the Bank may require.

 

  (iv) Evidence of the insurance coverage required under this Agreement;

 

  (v) If the Borrower or any guarantor is anything other than a natural person,
evidence that the execution, delivery and performance by the Borrower and/or
such guarantor of this Agreement and any instrument or agreement required under
this Agreement have been duly authorized;

 

  (vi) A copy of the Borrower’s organizational documents;

 

  (vii) Signed original security agreement covering the personal property
collateral which the Bank requires; and

 

  (viii) Evidence that the security interests and liens in favor of the Bank in
the personal property collateral are valid, enforceable, properly perfected in a
manner acceptable to the Bank and prior to all others’ rights and interests,
except those the Bank consents to in writing.

 

(b) Other Information. Receipt by the Bank of:

 

  (i) A survey of the Property, prepared and certified by a qualified surveyor,
showing that the improvements lie within the boundaries of the Property without
encroachment or violation of any zoning ordinances, building codes or
regulations, or setback requirements; and

 

  (ii) Such financial information regarding the Borrower and any guarantors as
the Bank may request.

 

-4-



--------------------------------------------------------------------------------

(c) Loan Fees and Expenses. Payment by the Borrower of the Bank’s loan fee as
required under this Agreement and all other costs and expenses incurred in
connection with the Loan, and deposit by the Borrower of any required amount to
the Borrower Funds Account.

 

(d) Appraisal. Receipt by the Bank of an appraisal of the Property.

7. REPRESENTATIONS AND WARRANTIES

The Borrower promises that each representation and warranty set forth below is
true, accurate and correct as of the date of this Agreement. Each draw request
will be deemed to be a reaffirmation of each and every representation and
warranty made by the Borrower in this Agreement.

7.1 Formation; Authority. If the Borrower is anything other than a natural
person, it has complied with all laws and regulations concerning its
organization, existence and the transaction of its business, and is in good
standing in each state in which it conducts its business. The Borrower is
authorized to execute, deliver and perform its obligations under this Agreement
and any documents or agreements required hereunder.

7.2 No Violation. Neither the Borrower nor the Property is in violation of, and
the terms of this Agreement do not conflict with, any regulation or ordinance,
any order of any court or governmental entity, or any material covenant or
agreement affecting the Borrower or the Property. There are no material claims,
actions, proceedings or investigations pending or threatened against the
Borrower or affecting the Property, except for those previously disclosed by the
Borrower to the Bank in writing.

7.3 Good Standing. In each state in which the Borrower does business, it is
properly licensed, in good standing, and, where required, in compliance with
fictitious name statutes.

7.4 Financial and Other Information. All financial and other information that
has been or will be supplied to the Bank is sufficiently complete to give the
Bank accurate knowledge of the Borrower’s (and any guarantor’s) financial
condition, including all material contingent liabilities. Since the date of the
most recent financial statement provided to the Bank, there has been no material
adverse change in the business condition (financial or otherwise), operations,
properties or prospects of the Borrower (or any guarantor). If the Borrower is
comprised of the trustees of a trust, the foregoing representations shall also
pertain to the trustor(s) of the trust.

7.5 Litigation. There is no lawsuit, tax claim or other dispute pending or
threatened against the Borrower or the Property which, if lost, would impair the
Borrower’s financial condition or ability to repay the Loan, except as have been
disclosed in writing to the Bank.

7.6 Insurance. The Borrower has obtained, and maintained in effect, the
insurance coverage required in the “Covenants” section of this Agreement.

7.7 Other Obligations. The Borrower is not in default on any obligation for
borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation, except as have been disclosed in
writing to the Bank.

7.8 Tax Matters. The Borrower has no knowledge of any pending assessments or
adjustments of its income tax for any year and all taxes due have been paid,
except as have been disclosed in writing to the Bank.

7.9 No Event of Default. There is no event which is, or with notice or lapse of
time or both would be, a default under this Agreement.

7.10 Collateral. All collateral required in this Agreement is owned by the
grantor of the security interest free of any title defects or any liens or
interests of others, except those which have been approved by the Bank in
writing.

7.11 Location of Borrower. The Borrower’s place of business (or, if the Borrower
has more than one place of business, its chief executive office) is located at
the address listed under the Borrower’s signature on this Agreement.

 

-5-



--------------------------------------------------------------------------------

8. COVENANTS OF BORROWER

The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:

8.1 Use of Proceeds. To use the Loan proceeds for working capital and general
corporate purposes.

8.2 Compliance with Law. To comply with all material existing and future laws,
regulations, orders, building restrictions and requirements of, and all
agreements with and commitments to, all governmental, judicial and legal
authorities having jurisdiction over the Property and the Borrower’s business
and with all recorded covenants and restrictions affecting the Property.

8.3 Personal Property Installed on Property. Without the Bank’s prior written
consent, not to purchase or contract to purchase any materials, equipment,
furnishings, fixtures or other personal property to be placed on the Property or
installed in any improvements on the Property if the seller of such personal
property has retained a security interest therein other than in connection with
purchase money financing permitted under Section 8.6 for personal property
placed on the Property to the extent such security interest is limited to the
property purchased.

8.4 Insurance.

 

(a) To maintain the following insurance:

 

  (i) Comprehensive general liability coverage with such limits as the Bank may
require. This policy will include an additional insured endorsement in favor of
Bank. Coverage will be written on an occurrence basis, not claims made.

 

  (ii) If at any time any structure on the Property is located in a Special
Flood Hazard Area under the Flood Disaster Protection Act of 1973, as amended,
flood insurance in an amount acceptable to the Bank.

 

  (iii) Such other insurance as the Bank in its reasonable judgment may require
to comply with the Bank’s regular requirements and practices in similar
transactions, which may include windstorm, hurricane, and earthquake insurance,
and insurance covering acts of terrorism.

 

(b) All policies of insurance required by the Bank must be issued by companies
approved by the Bank and otherwise be acceptable to the Bank as to amounts,
forms, risk coverages and deductibles. Upon the request of the Bank, the
Borrower will deliver to the Bank a copy of each insurance policy, or, if
permitted by the Bank, a certificate of insurance listing all insurance in
force.

 

(c) If the Borrower fails to keep any such coverage in effect while the Loan is
outstanding, the Bank may procure the coverage at the Borrower’s expense. The
Borrower will reimburse Bank, on demand, for all premiums paid by the Bank,
which amounts may be added to the principal balance of the Loan and shall bear
interest at the default rate provided in this Agreement.

8.5 Financial Information. To provide financial statements and other information
in form and content acceptable to the Bank relating to the affairs of the
Borrower and any guarantor as reasonably requested by the Bank from time to
time. Borrower shall not be required to separately provide any information that
has been otherwise disclosed in its public filings made with the Securities and
Exchange Commission.

8.6 Other Debts. Not to have outstanding or incur any direct or contingent
liabilities or lease obligations (other than those to the Bank), or become
liable for the liabilities of others, without the Bank’s written consent. This
does not prohibit:

 

(a) Acquiring goods, supplies, or merchandise on normal trade credit.

 

-6-



--------------------------------------------------------------------------------

(b) Liabilities, lines of credit and leases in existence on the date of this
Agreement disclosed in writing to the Bank.

 

(c) Purchase money financing not to exceed $500,000 in the aggregate at any
time.

8.7 Other Liens. Not to create, assume, or allow any security interest or lien
(including judicial liens) on the Property, or any other real or personal
property the Borrower now or later owns, except:

 

(a) Liens and security interests in favor of the Bank.

 

(b) Liens for current taxes, assessments or other governmental charges which are
not delinquent or remain payable without any penalty.

 

(c) Liens outstanding on the date of this Agreement disclosed in writing to the
Bank.

8.8 Maintenance of Assets.

 

(a) Not to sell, assign, lease, transfer or otherwise dispose of any part of the
Borrower’s business or the Borrower’s assets except in the ordinary course of
the Borrower’s business.

 

(b) Not to sell, assign, lease, transfer or otherwise dispose of any assets for
less than fair market value, or enter into any agreement to do so.

 

(c) Not to enter into any sale and leaseback agreement covering any of its fixed
assets.

 

(d) To maintain and preserve all rights, privileges, and franchises the Borrower
now has.

 

(e) To make any repairs, renewals, or replacements to keep the Borrower’s
properties in good working condition.

8.9 Loans. Not to make any loans, advances or other extensions of credit to any
individual or entity except for extensions of credit in the nature of accounts
receivable or notes receivable arising from the sale or lease of goods or
services in the ordinary course of business to non-affiliated entities.

8.10 Intentionally Omitted.

8.11 Intentionally Omitted.

8.12 Additional Negative Covenants. Not to, without the Bank’s written consent:

 

(a) Enter into any consolidation, merger, or other combination, or become a
partner in a partnership, a member of a joint venture, or a member of a limited
liability company.

 

(b) Acquire or purchase business(es), or their assets, for an aggregate
consideration during the term of this Agreement greater than $5,000,000.

 

(c) Engage in any business activities substantially different from the
Borrower’s present business.

 

(d) Liquidate or dissolve the Borrower’s business.

8.13 Notices. To promptly notify the Bank in writing of:

 

(a) Any material litigation affecting the Borrower, any guarantor or the
Property.

 

-7-



--------------------------------------------------------------------------------

(b) Any notice or communication that the Borrower receives that the Property,
the improvements thereon or the Borrower’s or any guarantor’s business fails in
any respect to materially comply with any applicable law, regulation or court
order.

 

(c) Any substantial dispute between the Borrower or any guarantor and any
government authority.

 

(d) Any material adverse change in the physical condition of the Property or the
Borrower’s or any guarantor’s financial condition or operations or other
circumstance that adversely affects the improvements located on the Property,
the Borrower’s intended use of the Property or the Borrower’s ability to repay
the Loan, or that causes the Loan to be out of balance.

 

(e) Any event of default under this Agreement, or any event which, with notice
or lapse of time or both, would constitute an event of default.

 

(f) Any change in the Borrower’s name, legal structure, place of business, or
chief executive office if the Borrower has more than one place of business.

8.14 Books and Records. To maintain adequate books and records and allow the
Bank and its agents to make copies of books and records at any reasonable time
and, so long as no Event of Default has occurred and is continuing, upon
reasonable prior written notice. If any of the Borrower’s books or records are
in the possession of a third party, the Borrower authorizes that third party to
permit the Bank or its agents to have access to perform examinations or audits
and to respond to the Bank’s requests for information concerning such books and
records.

8.15 Performance of Acts. Upon request by the Bank, to perform all acts which
may be necessary or advisable to perfect any lien or security interest provided
for in this Agreement or to carry out the intent of this Agreement.

8.16 Inspection of Property and Improvements. To allow the Bank, its agents and
representatives to enter and visit the Property at any reasonable time for the
purposes of performing appraisals, and inspecting the Property.

8.17 Use of the Property. To occupy the Property for the conduct of its regular
business. The Borrower will not change its intended use of the Property without
the Bank’s prior written approval. A portion of the space in the Property may be
leased to unaffiliated third parties.

8.18 Indemnity. To indemnify, defend, and hold the Bank harmless from and
against all liabilities, claims, actions, damages, costs and expenses (including
all legal fees and expenses of the Bank’s counsel) arising out of or resulting
from the ownership, operation, use or development of the Property or the
improvements thereon, or any claim or cause of action of any kind by any party
that the Bank is liable for any act or omission committed or made by the
Borrower or any other person or entity in connection with the ownership,
operation, use or development of the Property or the improvements thereon,
whether such claims are based on theories of derivative liability, comparative
negligence or otherwise. The Borrower’s obligations to the Bank under this
Paragraph shall survive termination of this Agreement and repayment of the
Borrower’s obligations to the Bank under this Agreement, and shall also survive
as unsecured obligations after any acquisition by the Bank of the Property or
any part of it by foreclosure or any other means.

8.19 Financial Covenants. At all times when the aggregate amount of Borrower’s
cash and Cash Equivalents is less than $25,000,000, the Borrower shall maintain
the following financial covenants

As of the end of each fiscal quarter, commencing with the fiscal quarter ending
March 31, 2009, the Fixed Charge Coverage Ratio shall not be less than
1.25:1.00.

For purposes of this Agreement, the following defined terms shall have the
meanings set forth below for each:

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) Bank, (ii) any domestic

 

-8-



--------------------------------------------------------------------------------

commercial bank of recognized standing having capital and surplus in excess of
$500,000,000 or (iii) any bank whose short-term commercial paper rating from S&P
is at least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the
equivalent thereof (any such bank being an “Approved Bank”), in each case with
maturities of not more than 270 days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within six months of the date of acquisition, (d) repurchase agreements
entered into by any Person with a bank or trust company (including Bank) or
recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States in which such Person shall have a perfected first priority security
interest (subject to no other liens) and having, on the date of purchase
thereof, a fair market value of at least 100% of the amount of the repurchase
obligations, (e) Investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940 which are administered by reputable financial institutions
having capital of at least $500,000,000 and the portfolios of which are limited
to Investments of the character described in the foregoing subdivisions
(a) through (d), and (f) other Investments made in accordance with Borrower’s
investment policy provided in writing to Bank in effect on the date of this
Agreement.

“EBITDA” means net income, less income or plus loss from discontinued operations
and extraordinary items, plus income taxes, plus interest expense, plus
depreciation, depletion, and amortization.

“Fixed Charge Coverage Ratio” means, as of any date of determination, and
calculated for the twelve month period then ended, the ratio of (a) the sum of
(i) EBITDA, (ii) interest income, and (iii) non-cash stock option expenses,
minus (i) cash taxes, (ii) unfinanced capital expenditures, and (iii) dividends,
withdrawals, and other distributions, to (b) the sum of interest expense, the
current portion of long term debt and the current portion of capitalized lease
obligations

8.20 Financial Statements and Reports. Borrower shall furnish or cause to be
furnished to the Bank from time to time, the following financial statements and
reports and other information, all in form, manner of presentation and substance
reasonably acceptable to the Bank which shall expressly include as may be
publicly disclosed by Borrower in its public filings made with the Securities
and Exchange Commission:

 

  (a) Annual Statements. By May 1 in each calendar year financial statements of
Borrower (i) prepared in accordance with GAAP, or other recognized method of
accounting acceptable to Bank, consistently applied, consistent with the
financial statements previously delivered to Bank, and (ii) audited by a
so-called “big four” accounting firm or another independent, certified public
accounting firm reasonably acceptable to Bank; all such financial statements to
include and to be supplemented by such detail and supporting data and schedules
as Bank may from time to time reasonably require.

 

  (b) Quarterly Statements. Within sixty (60) days following the end of each
calendar quarter, the following certified by the Borrower to be true, accurate
and complete in all material respects: (i) unaudited financial statements
(including balance sheets, income statements and cash flow statements) of
Borrower in form reasonably acceptable to Bank, such financial statements to
include and be supplemented by such detail and supporting data and schedules as
the Bank may from time to time reasonably require; (ii) a Property tax status
report setting forth the annual real estate taxes payable with respect to the
Property, the due dates of such real estate taxes and the portions of such taxes
which have been paid; and (iii) such other information as the Bank may
reasonably require; and

 

  (c) Compliance Certificate. Concurrently with the delivery of the financial
statements described in Section 8.20(a) and (b), Borrower shall cause to be
prepared and furnished to Bank a certificate (a “Compliance Certificate”) from
an authorized representative certifying to the Bank, to the best of such
authorized representative’s knowledge, (a) that no default has occurred under
this agreement, or, if such default has occurred specifying the nature thereof,
(b) as to compliance with the covenants set forth in Section 8.19(a) and (b)
above and (c) as to the accuracy of the financial information provided in
Section 8.20(a) and (b) above.

 

-9-



--------------------------------------------------------------------------------

8.21 LTV Ratio. At all times, the LTV Ratio, expressed as a percentage, shall
not be greater than eighty percent (80%). If at any time Borrower is not in
compliance with this LTV Ratio covenant, Borrower shall immediately make a
principal payment in an amount sufficient to reduce the LTV Ratio to not more
than eighty percent (80%).

For purposes of this Agreement, the following defined terms shall have the
meanings set forth below for each:

“LTV Ratio” as determined on any date, the percentage arrived at by dividing
(i) the then outstanding principal balance of the Loan by (ii) the Approved
Appraised Value

“Approved Appraised Value” means the appraised value of the Property as set
forth in the most recent appraisal that has been prepared by an appraiser
acceptable to Bank and delivered to Bank.

9. HAZARDOUS SUBSTANCES

9.1 Indemnity Regarding Hazardous Substances. The Borrower agrees to indemnify
and hold the Bank harmless from and against all liabilities, claims, actions,
foreseeable and unforeseeable consequential damages, costs and expenses
(including sums paid in settlement of claims and all consultant, expert and
legal fees and expenses of the Bank’s counsel) or loss directly or indirectly
arising out of or resulting from any of the following:

 

(a) Any hazardous substance being present at any time, whether before, during or
after any construction, in or around any part of the Property, or in the soil,
groundwater or soil vapor on or under the Property, including those incurred in
connection with any investigation of site conditions or any clean-up, remedial,
removal or restoration work, or any resulting damages or injuries to the person
or property of any third parties or to any natural resources.

 

(b) Any use, generation, manufacture, production, storage, release, threatened
release, discharge, disposal or presence of a hazardous substance. This
indemnity will apply whether the hazardous substance is on, under or about any
of the Borrower’s property or operations or property leased to the Borrower,
whether or not the property has been taken by the Bank as collateral.

Upon demand by the Bank, the Borrower will defend any investigation, action or
proceeding alleging the presence of any hazardous substance in any such
location, which affects the Property or which is brought or commenced against
the Bank, whether alone or together with the Borrower or any other person, all
at the Borrower’s own cost and by counsel to be approved by the Bank in the
exercise of its reasonable judgment. In the alternative, the Bank may elect to
conduct its own defense at the expense of the Borrower. The Borrower’s
obligations to the Bank under this Article, except the obligation to give
notices to the Bank, shall survive termination of this Agreement, repayment of
the Borrower’s obligations to the Bank under this Agreement, and foreclosure of
the Real Estate Security Instrument encumbering the Property or similar
proceedings.

9.2 Representation and Warranty Regarding Hazardous Substances. Before signing
this Agreement, the Borrower researched and inquired, by customary means, into
the previous uses and ownership of the Property. Based on that due diligence,
the Borrower represents and warrants that to the best of its knowledge, no
hazardous substance has been disposed of or released or otherwise exists in, on,
under or onto the Property, except as the Borrower has disclosed to the Bank in
writing.

9.3 Compliance Regarding Hazardous Substances. The Borrower has complied, and
will comply and cause all occupants of the Property to comply, with all current
and future laws, regulations and ordinances or other requirements of any
governmental authority relating to or imposing liability or standards of conduct
concerning protection of health or the environment or hazardous substances
(“Environmental Laws”). The Borrower shall promptly, at the Borrower’s sole cost
and expense, take all reasonable actions with respect to any hazardous
substances or other environmental condition at, on, or under the Property
necessary to (i) comply with all applicable Environmental Laws; (ii) allow
continued use, occupation or operation of the Property; or (iii) maintain the
fair market value of the Property. The Borrower acknowledges that hazardous
substances may permanently and materially impair the value and use of the
Property.

 

-10-



--------------------------------------------------------------------------------

9.4 Notices Regarding Hazardous Substances. Until full repayment of the Loan,
the Borrower will promptly notify the Bank in writing if it knows, suspects or
believes there may be any hazardous substance in or around the Property, or in
the soil, groundwater or soil vapor on or under the Property, or that the
Borrower or the Property may be subject to any threatened or pending
investigation by any governmental agency under any current or future law,
regulation or ordinance pertaining to any hazardous substance.

9.5 Site Visits, Observations and Testing. The Bank and its agents and
representatives will have the right at any reasonable time, after giving
reasonable notice to the Borrower, to enter and visit the Property and any other
locations where any personal property collateral securing this Agreement is
located, for the purposes of observing the Property and the personal property
collateral, taking and removing environmental samples, and conducting tests on
any part of the Property. The Borrower shall reimburse the Bank on demand for
the costs of any such environmental investigation and testing reflecting the
existence of any non-complying condition or violation of any Environmental Law.
The Bank will make reasonable efforts during any site visit, observation or
testing conducted pursuant this paragraph to avoid interfering with the
Borrower’s use of the Property and the personal property collateral. The Bank is
under no duty, however, to visit or observe the Property or the personal
property collateral or to conduct tests, and any such acts by the Bank will be
solely for the purposes of protecting the Bank’s security and preserving the
Bank’s rights under this Agreement. No site visit, observation or testing or any
report or findings made as a result thereof (“Environmental Report”) (i) will
result in a waiver of any default of the Borrower; (ii) impose any liability on
the Bank; or (iii) be a representation or warranty of any kind regarding the
Property or the personal property collateral (including its condition or value
or compliance with any laws) or the Environmental Report (including its accuracy
or completeness). In the event the Bank has a duty or obligation under
applicable laws, regulations or other requirements to disclose an Environmental
Report to the Borrower or any other party, the Borrower authorizes the Bank to
make such a disclosure. The Bank may also disclose an Environmental Report to
any regulatory authority, and to any other parties as necessary or appropriate
in the Bank’s judgment. The Borrower further understands and agrees that any
Environmental Report or other information regarding a site visit, observation or
testing that is disclosed to the Borrower by the Bank or its agents and
representatives is to be evaluated (including any reporting or other disclosure
obligations of the Borrower) by the Borrower without advice or assistance from
the Bank.

9.6 Definition of Hazardous Substance. “Hazardous substance” means any
substance, material or waste that is or becomes designated or regulated as
“toxic,” “hazardous,” “pollutant,” or “contaminant” or a similar designation or
regulation under any current or future federal, state or local law (whether
under common law, statute, regulation or otherwise) or judicial or
administrative interpretation of such, including without limitation petroleum or
natural gas.

10. DEFAULT AND REMEDIES

10.1 Events of Default. The Borrower will be in default under this Agreement
upon the occurrence of any one or more of the following events of default:

 

(a) Failure to Pay. The Borrower fails to make a payment under this Agreement
when due.

 

(b) Other Bank Agreements. Any default occurs under any other agreement the
Borrower (or any Obligor) has with the Bank or any affiliate of the Bank. For
purposes of this Agreement, “Obligor” shall mean any guarantor, any party
pledging collateral to the Bank, or, if the Borrower is comprised of the
trustees of a trust, any trustor.

 

(c) Cross-default. Any default occurs under any agreement in connection with any
credit the Borrower (or any Obligor) has obtained from anyone else or which the
Borrower (or any Obligor) or any of the Borrower’s related entities or
affiliates has guaranteed.

 

(d) False Information. The Borrower or any Obligor has given the Bank any
information or representations which are false or misleading in any material
respect when made or deemed made.

 

(e)

Bankruptcy. The Borrower, any Obligor, or any general partner of the Borrower or
of any Obligor files a bankruptcy petition, a bankruptcy petition is filed
against any of the foregoing parties, or the Borrower, any

 

-11-



--------------------------------------------------------------------------------

 

Obligor, or any general partner of the Borrower or of any Obligor makes a
general assignment for the benefit of creditors, and which in the case of
involuntary proceedings, shall continue undismissed for sixty (60) days.

 

(f) Receivers. A receiver or similar official is appointed for any portion of
the Borrower’s or any Obligor’s business, and which in the case of involuntary
proceedings, shall continue undismissed for sixty (60) days, or the business is
terminated, or, if any Obligor is anything other than a natural person, such
Obligor is liquidated or dissolved.

 

(g) Revocation or Termination. If the Borrower is comprised of the trustee(s) of
a trust, the trust is revoked or otherwise terminated or all or a substantial
part of the Borrower’s assets are distributed or otherwise disposed of.

 

(h) Lien Priority. The Bank fails to have a valid and enforceable perfected
security interest in or lien on the Property or any other collateral securing
the Borrower’s obligations under this Agreement, or such security interest or
lien fails to be prior to the rights and interest of others (except for any
prior liens to which the Bank has consented in writing).

 

(i) Judgments. Any final judgments or arbitration awards are entered against the
Borrower or any Obligor, or the Borrower or any Obligor enters into any
settlement agreements with respect to any litigation or arbitration, in an
aggregate amount of One Hundred Thousand Dollars ($100,000) or more in excess of
an insurance coverage, and the same shall not be discharged (or provision shall
not be made for such discharge), bonded or a stay of execution shall not be
procured within sixty (60) days from the date of entry thereof.

 

(j) Death. If the Borrower or any Obligor is a natural person, the Borrower or
such Obligor dies or becomes legally incompetent; if the Borrower or any Obligor
is a trust, a trustor dies or becomes legally incompetent; if the Borrower or
any Obligor is a partnership, any general partner dies or becomes legally
incompetent.

 

(k) Material Adverse Change. A material adverse change occurs, or is reasonably
likely to occur, in the Borrower’s (or any Obligor’s) business condition
(financial or otherwise), operations, properties or prospects, or ability to
repay the Loan.

 

(l) Government Action. Any government authority takes action that the Bank
believes materially adversely affects the Borrower’s intended use of the
Property or the Borrower’s or any Obligor’s financial condition or ability to
repay the Loan.

 

(m) Default under Related Documents. Any default occurs under any guaranty,
subordination agreement, security agreement, deed of trust, mortgage, or other
document required by or delivered in connection with this Agreement or any such
document is no longer in effect, or any guarantor purports to revoke or disavow
the guaranty.

 

(n) Other Breach Under Agreement. A default occurs under any other term or
condition of this Agreement not specifically referred to in this Article and the
continuance of such default for a period of thirty (30) days after notice
thereof by the Bank.

10.2 Remedies.

 

(a)

If any of the events of default set forth above occurs, the Bank may do one or
more of the following without prior notice: declare the Borrower in default,
stop making any additional credit available to the Borrower, and require the
Borrower to repay its entire debt immediately. If an event which, with notice or
the passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make disbursements of Loan funds under
this Agreement. In addition, if any event of default occurs, the Bank shall have
all rights, powers and remedies available under any instruments and agreements
required by or executed in connection with this Agreement, as well as all rights
and remedies available at

 

-12-



--------------------------------------------------------------------------------

 

law or in equity. If an event of default occurs under the paragraph entitled
“Bankruptcy,” above, with respect to the Borrower, then the entire debt
outstanding under this Agreement will automatically be due immediately.

 

(b) Also upon any event of default, the Bank will have the right, in its sole
discretion, to enter the Property and take possession of it, whether in person,
by agent or by court-appointed receiver (which may be done on an ex-parte
basis), collect rents, and take any and all actions which it may, in its sole
discretion, consider necessary to preserve its collateral, including entering
into, modifying or terminating any contractual arrangements, all subject to the
Bank’s right at any time to discontinue any work without liability. If the Bank
exercises any of the rights or remedies provided in this clause (b), that
exercise will not make the Bank a partner or joint venturer of the Borrower.

11. ENFORCING THIS AGREEMENT; MISCELLANEOUS

11.1 GAAP. Except as otherwise stated in this Agreement, all financial
information provided to the Bank and all financial covenants will be made under
generally accepted accounting principles, consistently applied or another basis
acceptable to the Bank.

11.2 Governing Law. This Agreement is governed by the law of the State of Rhode
Island, without regard to the conflict of laws principle.

11.3 Successors and Assigns. This Agreement is binding on the Borrower’s and the
Bank’s successors and assignees. The Borrower agrees that it may not assign this
Agreement without the Bank’s prior consent.

11.4 Dispute Resolution Provision. This paragraph, including the subparagraphs
below, is referred to as the “Dispute Resolution Provision.” This Dispute
Resolution Provision is a material inducement for the parties entering into this
agreement.

 

(a) This Dispute Resolution Provision concerns the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including but not limited to controversies or claims that arise
out of or relate to: (i) this agreement (including any renewals, extensions or
modifications); or (ii) any document related to this agreement (collectively a
“Claim”). For the purposes of this Dispute Resolution Provision only, the term
“parties” shall include any parent corporation, subsidiary or affiliate of the
Bank involved in the servicing, management or administration of any obligation
described or evidenced by this agreement.

 

(b) At the request of any party to this agreement, any Claim shall be resolved
by binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”). The Act will apply even though this agreement provides
that it is governed by the law of a specified state.

 

(c) Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this Dispute Resolution Provision. In the event of any
inconsistency, the terms of this Dispute Resolution Provision shall control. If
AAA is unwilling or unable to (i) serve as the provider of arbitration or
(ii) enforce any provision of this arbitration clause, the Bank may designate
another arbitration organization with similar procedures to serve as the
provider of arbitration.

 

(d)

The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
state specified in the governing law section of this agreement. All Claims shall
be determined by one arbitrator; however, if Claims exceed Five Million Dollars
($5,000,000), upon the request of any party, the Claims shall be decided by
three arbitrators. All arbitration hearings shall commence within ninety
(90) days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the

 

-13-



--------------------------------------------------------------------------------

 

hearing for up to an additional sixty (60) days. The arbitrator(s) shall provide
a concise written statement of reasons for the award. The arbitration award may
be submitted to any court having jurisdiction to be confirmed and have judgment
entered and enforced.

 

(e) The arbitrator(s) will give effect to statutes of limitation in determining
any Claim and may dismiss the arbitration on the basis that the Claim is barred.
For purposes of the application of any statutes of limitation, the service on
AAA under applicable AAA rules of a notice of Claim is the equivalent of the
filing of a lawsuit. Any dispute concerning this arbitration provision or
whether a Claim is arbitrable shall be determined by the arbitrator(s), except
as set forth at subparagraph (h) of this Dispute Resolution Provision. The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this agreement.

 

(f) This paragraph does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.

 

(g) The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration.

 

(h) Any arbitration or trial by a judge of any Claim will take place on an
individual basis without resort to any form of class or representative action
(the “Class Action Waiver”). Regardless of anything else in this Dispute
Resolution Provision, the validity and effect of the Class Action Waiver may be
determined only by a court and not by an arbitrator. The parties to this
Agreement acknowledge that the Class Action Waiver is material and essential to
the arbitration of any disputes between the parties and is nonseverable from the
agreement to arbitrate Claims. If the Class Action Waiver is limited, voided or
found unenforceable, then the parties’ agreement to arbitrate shall be null and
void with respect to such proceeding, subject to the right to appeal the
limitation or invalidation of the Class Action Waiver. The Parties acknowledge
and agree that under no circumstances will a class action be arbitrated.

 

(i) By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
Furthermore, without intending in any way to limit this agreement to arbitrate,
to the extent any Claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim. This waiver of jury trial shall remain in effect even if the Class Action
Waiver is limited, voided or found unenforceable. WHETHER THE CLAIM IS DECIDED
BY ARBITRATION OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.

11.5 Severability; Waivers. If any part of this Agreement is not enforceable,
the rest of the Agreement may be enforced. The Bank retains all rights, even if
it makes a loan after default. If the Bank waives a default, it may enforce a
later default. Any consent or waiver under this Agreement must be in writing.

11.6 Attorneys’ Fees. The Borrower shall reimburse the Bank for any reasonable
costs and attorneys’ fees incurred by the Bank in connection with the
enforcement or preservation of any rights or remedies under this Agreement and
any other documents executed in connection with this Agreement, and in
connection with any amendment, waiver, “workout” or restructuring under this
Agreement. In the event of a lawsuit or arbitration proceeding, the prevailing
party is entitled to recover costs and reasonable attorneys’ fees incurred in
connection with the lawsuit or arbitration proceeding, as determined by the
court or arbitrator. In the event that any case is commenced by or against the
Borrower under the Bankruptcy Code (Title 11, United States Code) or any similar
or successor statute, the Bank is entitled to recover costs and reasonable
attorneys’ fees incurred by the Bank related to the preservation, protection, or
enforcement of any rights of the Bank in such a case. To the extent permitted by
law, as used in this paragraph, “attorneys’ fees” includes the allocated costs
of the Bank’s in-house counsel.

 

-14-



--------------------------------------------------------------------------------

11.7 Individual Liability. If the Borrower is a natural person, the Bank may
proceed against the Borrower’s business and non-business property in enforcing
this and other agreements relating to this loan. If the Borrower is a
partnership, the Bank may proceed against the business and non-business property
of each general partner of the Borrower in enforcing this and other agreements
relating to this loan.

11.8 Joint and Several Liability. If two or more Borrowers sign this Agreement,
each Borrower agrees that it is jointly and severally liable to the Bank for the
payment of all obligations arising under this Agreement, and that such liability
is independent of the obligations of the other Borrowers.

11.9 One Agreement. This Agreement and any related security or other agreements
required by this Agreement, collectively:

 

(a) represent the sum of the understandings and agreements between the Bank and
the Borrower concerning this credit;

 

(b) replace any prior oral or written agreements between the Bank and the
Borrower concerning this credit; and

 

(c) are intended by the Bank and the Borrower as the final, complete and
exclusive statement of the terms agreed to by them.

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail.

11.10 Indemnification. The Borrower will indemnify and hold the Bank harmless
from any loss, liability, damages, judgments, and costs of any kind relating to
or arising directly or indirectly out of (a) this Agreement or any document
required hereunder, (b) any credit extended or committed by the Bank to the
Borrower hereunder, and (c) any litigation or proceeding related to or arising
out of this Agreement, any such document, or any such credit. This indemnity
includes but is not limited to attorneys’ fees (including the allocated cost of
in-house counsel). This indemnity extends to the Bank, its parent, subsidiaries
and all of their directors, officers, employees, agents, successors, attorneys,
and assigns. This indemnity will survive repayment of the Borrower’s obligations
to the Bank. All sums due to the Bank hereunder shall be obligations of the
Borrower, due and payable immediately without demand.

11.11 Notices. Unless otherwise provided in this Agreement or in another
agreement between the Bank and the Borrower, all notices required under this
Agreement shall be personally delivered or sent by first class mail, postage
prepaid, or by overnight courier, to the addresses on the signature page of this
Agreement, or to such other addresses as the Bank and the Borrower may specify
from time to time in writing. Notices and other communications shall be
effective (i) if mailed, upon the earlier of receipt or five (5) days after
deposit in the U.S. mail, first class, postage prepaid, or (ii) if
hand-delivered, by courier or otherwise (including telegram, lettergram or
mailgram), when delivered.

11.12 Headings. Article and paragraph headings are for reference only and shall
not affect the interpretation or meaning of any provisions of this Agreement.

11.13 Counterparts. This Agreement may be executed in as many counterparts as
necessary or convenient, and by the different parties on separate counterparts
each of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same agreement.

11.14 Borrower Information; Reporting to Credit Bureaus. The Borrower authorizes
the Bank at any time to verify or check any information given by the Borrower to
the Bank, check the Borrower’s credit references, verify employment, and obtain
credit reports. The Borrower agrees that the Bank shall have the right at all
times to disclose and report to credit reporting agencies and credit rating
agencies such information pertaining to the Borrower and/or all guarantors as is
consistent with the Bank’s policies and practices from time to time in effect.

11.15 Limitation of Interest and Other Charges. Notwithstanding any other
provision contained in this Agreement, the Bank does not intend to charge and
the Borrower shall not be required to pay any amount of interest

 

-15-



--------------------------------------------------------------------------------

or other fees or charges that is in excess of the maximum permitted by
applicable law. Any payment in excess of such maximum shall be refunded to the
Borrower or credited against principal, at the option of the Bank. It is the
express intent hereof that the Borrower not pay and the Bank not receive,
directly or indirectly, interest in excess of that which may be lawfully paid
under applicable law including the usury laws in force in the state of Rhode
Island.

[Signature Page Follows]

 

-16-



--------------------------------------------------------------------------------

This Agreement is executed as of the date stated at the top of the first page.

SIGNATURES

 

BANK OF AMERICA, N.A.   KVH INDUSTRIES, INC. By  

/s/ Donald C. McQueen

    By  

/s/ Patrick J. Spratt

  [(Seal)] Typed Name  

Donald C. McQueen

    Name  

Patrick J. Spratt

  Title  

Senior Vice President

    Title:  

Chief Financial Officer

 

Address where notices to the

Bank are to be sent:

   

Address where notices to the

Borrower are to be sent:

 

 

   

 

 

 

   

 

        Telephone:  

 

 

USA PATRIOT ACT NOTICE

Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a loan.
The Bank will ask for the Borrower’s legal name, address, tax ID number or
social security number and other identifying information. The Bank may also ask
for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.

 

[Signature Page to Loan Agreement]